            Case 4:20-cv-00519-BRW Document 1 Filed 05/18/20 Page 1 of 5



                                                                                         FILED
                                                                                      U.S. DISTRICT COURT
                                                                                  EASTERN DISTRICT ARKANSAS

                                                                                        MAY 1 8 2020
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF ARKANSAS                   :~E~~LERK.
                                 CENTRAL DIVISION                                                      PCLERK


LAKESHIA CARSON                                                          PLAINTIFF

v.                           NO.       tf: ;<.o--cv-5 {1- Bl<.w
ROAD KNIGHTS, INC., and
SUNSHINE MILLS, INC.                                                     DEFENDANTS

              PLAINTIFF'S ORIGINAL COMPLAINT AND JURY DEMAND

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Plaintiff LAKESHIA CARSON, by and through her attorneys of record,

FLINT & CRAWFORD, P.L.L.C., complaining of Defendants ROAD KNIGHTS, INC.

(hereafter referred to as "ROAD KNIGHTS") and SUNSHINE MILLS, INC. (hereafter referred

to as "SUNSHINE MILLS") and for purposes of her Complaint would respectfully show the

Court and Jury as follows:

       I.       Plaintiff LAKESHIA CARSON is a resident of Lake <;ounty, Florida.

       2.       Defendant SUNSHINE MILLS, INC. is a foreign for-profit business, whose

principle place of business is in Red Bay, Franklin County, Alabama. Service of process on this

Defendant may be made through its President, Dan Bostick, located at 2514 Arlington Drive,

Tupelo, Mississippi 38801.

       3.       Defendant ROAD KNIGHTS INC is a foreign for-profit business, whose

principle place of business is in Harwood Heights, Cook County, Illinois. Service of process on

this Defendant may be made through its President, Stoyan Stoykovich, located at 4741 25

Avenue Schiller Park IS 60176.
                                           This case assigned to District Judge   Wa'/~~
                                           and to Magistrate Judge           Dee,;:f
               Case 4:20-cv-00519-BRW Document 1 Filed 05/18/20 Page 2 of 5




          4.        Upon proper service of the Defendants, this Court has jurisdiction and venue is

proper.

          5.        Plaintiff LAKESHIA CARSON brings this suit to recover for her personal

injuries and damages sustained by her in an accident involving a vehicle handled by Defendant

SUNSHINE MILLS and owned by Defendant ROAD KNIGHTS. Said accident was proximately

caused by Defendants' negligence.

          6.        On or about February 21, 2018, Plaintiff LAKESHIA CARSON, an employee of

ROAD KNIGHTS, was a passenger in 2018 Freightliner, operated by Sharon Johnson, a

deceased former employee of Defendant ROAD KNIGHTS. The Freightliner was owned by

Defendant ROAD KNIGHTS. Sharon Johnson, decedent, stopped the vehicle at one of

Defendant SUNSHINE MILL'S locations in Red Bay, Alabama, at 500 6th Street SW, Red Bay,

AL 35582, to load the truck with dog biscuits. The night crew attempted to load the truck with

dog biscuits multiple times, because each prior time, they had loaded the truck incorrectly. After

re-loading the truck again, Sharon Johnson departed for Arkansas. She was traveling west in the

right lane of North Service Road in Benton, Saline County, Arkansas, when she swerved onto the

road's right shoulder, causing the top-heavy vehicle incorrectly loaded with dog biscuits to turn

onto its right side.

          7.        As handlers of the motor vehicle that Plaintiff was a passenger in at the time of

the accident, Defendant SUNSHINE MILLS owed certain duties to Plaintiff, the breach of which

proximately caused the injuries set forth herein. Plaintiff will show that the acts and/or omissions

of negligence of Defendant SUNSHINE MILLS as set out herein, separately and collectively,

were the direct and proximate cause of the injuries and damages sustained by Plaintiff. The acts

and omissions of negligence among others are as follows:




      Plaintiff's Original Complaint and Jury Demand   I LaKeshia Carson v,   Road Knights, Inc. and Sunshine Mills, Inc.   Page 2 ofS
          Case 4:20-cv-00519-BRW Document 1 Filed 05/18/20 Page 3 of 5




       (1) Permitting incompetent workers to load a commercial truck that will travel a long

             distance;

       (2) Not properly training employees to load trucks;

       (3) Endangering other vehicles that share public, interstate roads with a top heavy

             commercial vehicle that has been loaded incorrectly; and

        (4) Failing properly to inspect how the vehicle was loaded before allowing the vehicle to

             travel on a public road.

        Each of these acts and omissions, taken singularly or in combination with others,

constitutes negligence and was the direct and proximate cause of the injuries and damages

sustained by Plaintiff.

        8.         At all times mentioned herein, the motor vehicle operated by Sharon Johnson was

owned by Defendant ROAD KNIGHTS. As the owner of the vehicle mentioned herein,

Defendant ROAD KNIGHTS owed certain duties to plaintiff, the breach of which proximately

caused the injuries set forth herein. Plaintiff will show that the acts and/or omissions of

negligence of Defendant ROAD KNIGHTS as set out herein, separately and collectively, were

the direct and proximate cause of the injuries and damages sustained by Plaintiff. The acts and

omissions of negligence, among others are as follows:

        (1) Permitting an incompetent, inexperienced or reckless driver to operate a motor

              vehicle;

        (2) Negligent entrustment of a motor vehicle to an incompetent, inexperienced or

             reckless driver; and

        (3) Defendant ROAD KNIGHTS knew, or through the exercise of reasonable care,

              should have known, that Sharon Johnson was an incompetent, inexperienced or




     Plaintiff's Original Complaint and Jury Demand I LaKeshla Carson v. Road Knights, Inc. and Sunshine Mills, Inc.   Page 3 of s
            Case 4:20-cv-00519-BRW Document 1 Filed 05/18/20 Page 4 of 5




              reckless driver.

       Each of these acts and omissions, taken singularly or in combination with others,

constitutes negligence and was the direct and proximate cause of the injuries and damages

sustained by Plaintiff.

       9.          As a direct result of Defendants' negligence, Plaintiff suffered serious injuries and

was therefore transported via ambulance to Saline Memorial Hospital in Benton, Arkansas for

emergency medical treatment where she was diagnosed with a broken collar bone and three

compression fractures in her back.

        10.        Plaintiff was unable to perform her required duties at her place of employment

due to pain and suffering, as well as the medical treatment needed as a result of Defendants'

negligence. Plaintiff therefore incurred lost wages.

        11.        By reason of the above and foregoing injuries and damages, Plaintiff prays for

judgment in an amount that exceeds the minimum requirements for jurisdiction in federal court

based on diversity.

        12.        Plaintiff demands a trial by jury.

        13. Please be advised that Plaintiff's Counsel, Bruce A. Flint, Esq., will be out of the

office on vacation beginning May 8, 2020, through May 18, 2020. In this regard, please do not

schedule any trials or hearings during this time. By copy of this Notice, Counsel for Plaintiff is

notifying all opposing counsel of time out of the office, and further requests that they do not

schedule any oral depositions or other discovery during said period.

        WHEREFORE, PREMISES CONSIDERED, Plaintiff prays for judgment in an

amount that exceeds the minimum requirements for jurisdiction in federal court based on

diversity; requests that the Defendants be cited to appear and answer herein; that she be awarded




     Plaintiff's Original Complaint and Jury Demand I LaKeshla Carson v. Road Knights, Inc. and Sunshine Mills, Inc.   Page 4 of S
          Case 4:20-cv-00519-BRW Document 1 Filed 05/18/20 Page 5 of 5




past and future medical expenses; that she be awarded out-of-pocket expenses and lost wages;

that she be compensated for her pain and suffering and mental anguish in the past and future; that

she be awarded judgment against the Defendants in a swn in excess of the minimum

jurisdictional limits of this Court; that she be awarded pre-judgment and post-judgment interest

at the maximum legal rate provided by law; that she recover from Defendants her costs herein

expended, such costs to include a reasonable attorney's fee; and that she receive any and all other

relief to which she may be justly entitled.

                                                               Respectfully submitted,
                                                               FLINT & CRAWFORD, P.L.L.C.
                                                               2821 Richmond Road ITexarkana, Texas 75503
                                                               Phone: (903) 334-8928; Fax: (903) 334-8853
                                                               E-mail:        bruceflint2013@gmail.com
                                                                              litigation@bruceflint.com



                                                          ~¾~   =A.Flint, A r k a n s ~
                                                               Darla Smith Crawford, Arkansas Bar No. 2009053
                                                               Brandon Cogburn, Arkansas Bar No. 2002094
                                                               Attorneys for Plaintiff




     Plalntlffs Original Complaint and Jury Demand I LaKeshla Carson v. Road Knights, Inc, and Sunshine Mills, Inc.   Pages ofs
